WHITING, J.
This cause is before the court upon a motion by respondents asking that it be stricken from the records of this court. It is an appeal from an order sustaining a demurrer to a complaint. It stands conceded that the notice of entry of such order was served on appellant August 3, 1911; that on October 2, 1911, appellant served on respondents’ attorney a notice of appeal; that the undertaking on appeal was not served until October 4, 1911. The above facts bring this motion directly under the ruling of this court in the case of Aldrich v. Public Opinion Printing Co., 132 N. W. 278, and the motion must prevail, unless a counter motion of appellant should be sustained. Appellant has moved this court to be relieved from his default and has presented affidavits attempting to excuse the delay in service of undertaking. To grant this relief would be an extending of the statutory time for appeal, and this' the court cannot do, either as an appellate court or as the tribunal to which an appellant may apply under section 461 of the Code of Civil Procedure.
The effect of striking this cause from the records of this court will be to leave it as it would have been if there had been no attempt to appeal, and, if appellant is still desirous of review*220ing the decision of the trial court upon such demurrer, he may- do so upon an appeal from any judgment that has been or may be entered by such court.
It is directed that the cause be stricken from the records of this court.
HANEY, and CORSON, JJ., dissenting.